Citation Nr: 9904865	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-40 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted a claim of entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD), and assigned a 50 percent rating.  The RO 
also granted a claim of entitlement to total temporary 
benefits under 38 C.F.R. § 4.29 for two periods of 
hospitalization from August 1993 to September 1993, and from 
November 1993 to January 1994.  The veteran has only appealed 
the issue of an increased rating for his PTSD.

The Board notes that the claims file includes VA hospital 
reports and several written statements from the veteran and 
his wife to the effect that the veteran has a history of 
blackouts in which he squanders large amounts of money.  In a 
statement from a VA physician, dated in November 1995, it was 
noted that the veteran had squandered at least 30 VA checks 
worth at least $40,000, and that he had requested that he be 
declared incompetent and that his wife be named as his 
fiduciary.  See 38 C.F.R. § 3.353 (1998).  In addition, the 
claims file contains several opinions that he is 
unemployable, and in a brief received by the Board in 
December 1998 the veteran's representative argued that a 
total disability evaluation on the basis of individual 
unemployability (TDIU) is warranted.  Based on the foregoing, 
the Board finds that the TDIU issue has been raised.  See 
Meyers v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 
1 Vet. App. 324 (1991).  As the RO does not appear to have 
issued a formal determination on the fiduciary and TDIU 
issues, they are referred to the RO for appropriate action.



REMAND

The veteran's representative has argued that a remand is 
required because the veteran's most recent examination was 
inadequate.  In part, he appears to assert that the veteran 
was not examined with regard to the revised ratings criteria 
for mental disorders.  In this regard, on October 8, 1996, 
the VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 FR 52695 (Oct. 8, 1996) 
(revising and renumbering 38 C.F.R. § 4.132 as 38 C.F.R. 
§ 4.130); see also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   

The Board agrees that a remand is required for another 
examination, although for somewhat different reasons than 
those argued by the veteran's representative.  In this case, 
the veteran's case involves a complex medical history that 
includes a long history of severe alcohol and substance 
abuse, and some evidence that the veteran may have a 
personality disorder.  More specifically, the claims file 
includes at least 17 VA hospital reports, dated between April 
1992 and December 1997, which show Axis I diagnoses of PTSD.  
These reports also frequently contain Axis I diagnoses 
involving alcohol dependence and/or polysubstance abuse, some 
of which are characterized as "in remission" or "by 
history."  There is at least one diagnosis of bipolar 
disorder.  The Global Assessment of Functioning (GAF) scores 
in these reports ranged between 40 and 70.  Specifically, he 
was hospitalized in 1996 and 1997 for treatment of alcohol 
abuse.  He has also reported many episodes involving memory 
loss, which he calls "blackouts," in which he loses contact 
with reality.  These episodes may last for days or weeks, and 
at the end of these episodes he may find himself in another 
town.  Whether he suffers from organic mental disease has not 
been determined.  He has consistently been on antidepressants 
or other medication for the control of psychiatric symptoms, 
such as Lithium. 

In December 1996, the Board noted the complexity of this 
case, and remanded the claim so that the veteran could be 
afforded a VA psychiatric examination by a board of two 
psychiatrists in order to determine his current level of 
disability due to his service-connected PTSD.  In particular, 
the examiners were requested to provide an opinion as to 
whether the veteran suffered from multiple psychiatric 
disorders, including a substance abuse disorder and alcohol 
abuse.  Since the Board's remand decision in December 1996, 
regulations have been enacted prohibiting the payment of 
compensation for disability due to alcohol or substance 
abuse.  The examiners were also requested to separate out, to 
the extent possible, any impairment due to a personality 
disorder or to psychiatric disorders that were determined to 
be unrelated to the veteran's PTSD, to include a substance 
abuse disorder and alcohol abuse.  The Board further 
instructed that the psychiatrists must provide an opinion 
discussing the impact of PTSD, and assign a numerical code 
under the Global Assessment of Functioning scale, including a 
definition of the numerical code assigned in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM).  The examiners 
were instructed not to consider any disorder not secondary to 
PTSD in determining the GAF score.  If multiple psychiatric 
disorders, a substance abuse disorder, alcohol abuse, or 
dependency disorder were present, the examiners were 
instructed to differentiate those symptoms which are related 
to the veteran's service-connected PTSD, together with those 
disorders secondary thereto, from those which were not 
secondary to PTSD.  Any symptomatology due to a personality 
disorder, if found, was to be dissociated from the PTSD, if 
feasible.

In response to the Board's remand, the veteran was afforded a 
VA PTSD examination in May 1997.  A review of that report 
shows that the Axis I diagnoses were PTSD and alcohol abuse 
dependence.  Substance abuse also appears in the Axis IV 
diagnosis.  The GAF score was "41 to 50."  The examiners 
stated that although the veteran "truly suffers from PTSD," 
they were unable to determine if the veteran had other 
psychiatric disorders apart from his PTSD because he was 
"irritated, reluctant and not willing to discuss some issues 
in his military service."  The examiners made a diagnosis of 
alcohol abuse but did not attempt to dissociate any symptoms 
or the veteran's problems due to alcohol abuse from his PTSD.  
It is not even clear from the report how much of a record 
review was done by the examiner's before or after their 
examination.  

Based on the foregoing, the Board finds that the examination 
report did not conform to all of the directions set forth in 
the Board's December 1996 remand.  Moreover, the report is 
not adequate for the Board to determine the extent of 
impairment due to PTSD as separate and apart from alcohol 
abuse, blackouts, and any related symptomatology.  Therefore, 
further development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Therefore, this case is REMANDED for the following action:

1.  The veteran is to be examined by a 
specialist in neurology to determine 
whether he has any organic mental disease 
associated with the reported blackouts.  
All necessary tests helpful in making 
such a determination are to be conducted.  
The examiner must be given the claims 
file and must review the record in 
conjunction with the examination.

2.  The veteran should be afforded a VA 
psychiatric examination, by two 
psychiatrists, if possible, in order to 
determine the current level of disability 
attributable to PTSD, and only PTSD under 
the appropriate diagnostic criteria.  The 
examiners are to dissociate to the extent 
possible symptomatology and impairment 
due to alcohol and substance abuse, and 
any organic disease which may be present.  
The examiners are to bear in mind that if 
the veteran is found to have a coexisting 
personality disorder, such disorder may 
not be considered secondary to PTSD as a 
matter of law.  All indicated studies are 
to be conducted.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examination.
 
 Following the examination, the 
psychiatrists must provide an opinion 
discussing the impact of PTSD alone, on 
the veteran's ability to obtain and 
maintain gainful employment, and assign a 
numerical code under the Global 
Assessment of Functioning Scale, which 
they find reflects only PTSD.  If the 
examiners are unable to dissociate 
symptomatology and impairment due to 
alcohol and substance abuse, as well as 
any organic mental impairment, from PTSD, 
they are to say so.  
 
If the examiners are unable to provide 
any part of any requested opinion, that 
fact should be noted in the examination 
report, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  All opinions should 
be accompanied by a complete rationale.
 
3.  The RO is then to adjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD in accordance 
with the regulations in effect prior to 
November 7, 1996, and the regulatory 
changes in 38 C.F.R. §§ 4.125-4.130 [61 
Fed. Reg. 52700-52702 (1996)].  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO should review the 
examination report(s) prior to issuing 
its decision, to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
 
Thereafter, if any benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration, if otherwise in order.
 
By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -
